Name: 91/242/EEC: Commission Decision of 19 April 1991 laying down rules for the implementation of an appraisal of the national veterinary services and the financial contribution from the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  executive power and public service;  agricultural policy;  public finance and budget policy
 Date Published: 1991-05-07

 Avis juridique important|31991D024291/242/EEC: Commission Decision of 19 April 1991 laying down rules for the implementation of an appraisal of the national veterinary services and the financial contribution from the Community Official Journal L 114 , 07/05/1991 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 37 P. 0121 Swedish special edition: Chapter 3 Volume 37 P. 0121 COMMISSION DECISION of 19 April 1991 laying down rules for the implementation of an appraisal of the national veterinary services and the financial contribution from the Community (91/242/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas the Community has to adopt measures with a view to the gradual completion of the internal market over the period up to 31 December 1992; Whereas to that end the Community is undertaking technical and scientific measures necessary for developing Community legislation; Whereas the new arrangements which are being set up entail increased interdependence between the veterinary services in the Community and require them to function efficiently; Whereas the Council, in Resolution 90/C 288/01 of 15 October 1990 on measures to be taken in the veterinary field with a view to the completion of the internal market (2), stressed the aforementioned prerequisites with a view to the future development of Community legislation; Whereas in this framework the Community is to undertake action with the national veterinary services to assess their operating capacities in the light of the resources available to them at present and the new tasks to be entrusted to them; whereas, to carry out such an appraisal, the Commission should be able to conclude a contract with a consultant who, for a fee, would undertake to make the requisite study; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall undertake an appraisal of the national veterinary services to assess their resources, equipment, organization and capacity to undertake duties and carry out activities in accordance with Community legislation. Article 2 The appraisal provided for in Article 1 shall be carried out by a consultant within 12 months from the date of conclusion of a contract between the Commission and the consultant. Article 3 The Community shall pay 100 % of the costs of the appraisal referred to in Article 1. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No C 288, 16. 11. 1990, p. 1.